UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2592



MAURICE A. DAVIS,

                                              Plaintiff - Appellant,

          versus


CITY OF CLARKSBURG SANITARY BOARD; THE CITY OF
CLARKSBURG, a Municipal Corporation and other
local government authorities; FRANK SCARCELLI;
WOODY THRASHER; TIM MICHEL; PERCY ASHCRAFT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Robert Earl Maxwell, Senior
District Judge. (CA-99-163)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice A. Davis, Appellant Pro Se. John Andrew Smith, SMITH, CON-
LEY & WELLBORN, Charleston, West Virginia; Gary Thomas Smith, Paul
V. Morrison, II, WATERS, WARNER & HARRIS, Clarksburg, West Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice A. Davis appeals the district court’s order granting

the Defendants’ Fed. R. Civ. P. 12(b)(6) motion and dismissing this

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Davis v. City of Clarks-

burg No. CA-99-163 (N.D.W. Va. Nov. 1, 1999).   As Davis’s “summons

in a civil case” is inapropo to this proceeding, we construe it as

a motion for general relief and deny it as such.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2